PER CURIAM.
On June 22, 1933, the Attorney General, in behalf of the state of South Dakota, served notice of appeal to this court from a judgment of the circuit court of Lawrence county, S. D., made and entered in the above-entitled cause on May 18, 1933. On the last day of the statutory period for filing briefs on the appeal, the Attorney General made application to this court seeking to have the time for fiiing said briefs extended for the period of sixty days, which application has been presented upon order to show cause and is resisted by the respondents.
This court, having heard and considered the matter, is of the opinion that no sufficient cause has been shown to justify the granting of the requested extension of time, and the application is therefore denied, and, no briefs having been filed, and the appellant being in default, the appeal will be dismissed.
All the Judges concur.